  Case 17-19263         Doc 36     Filed 12/11/18 Entered 12/11/18 08:59:28              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-19263
         CEDRIC PIERRE JONES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/27/2017.

         2) The plan was confirmed on 08/16/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/14/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/07/2018.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-19263       Doc 36       Filed 12/11/18 Entered 12/11/18 08:59:28                      Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $23,460.00
       Less amount refunded to debtor                            $13.87

NET RECEIPTS:                                                                                   $23,446.13


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $1,117.56
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,117.56

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICASH LOANS LLC             Unsecured         800.00      1,852.97         1,852.97           0.00        0.00
ATG CREDIT                      Unsecured          14.00           NA               NA            0.00        0.00
ATG CREDIT                      Unsecured          14.00           NA               NA            0.00        0.00
ATG CREDIT                      Unsecured          73.00           NA               NA            0.00        0.00
BIG PICTURE LOANS               Unsecured         800.00           NA               NA            0.00        0.00
Cover me cash                   Unsecured         400.00           NA               NA            0.00        0.00
EQUIFAX                         Unsecured           0.00           NA               NA            0.00        0.00
EXPERIAN                        Unsecured           0.00           NA               NA            0.00        0.00
FOURSIGHT CAPITAL LLC           Secured       23,150.00     40,059.27        39,819.00      13,079.15    1,991.37
FOURSIGHT CAPITAL LLC           Unsecured     16,669.00            NA            240.27           0.00        0.00
GREEN CIRCLE                    Unsecured         500.00           NA               NA            0.00        0.00
GREEN GATE SERVICING            Unsecured         500.00           NA               NA            0.00        0.00
GREEN TRUST CASH                Unsecured         500.00           NA               NA            0.00        0.00
Greenline Loans                 Unsecured         500.00           NA               NA            0.00        0.00
IL DEPT OF REVENUE              Priority          245.00           NA               NA            0.00        0.00
IL DEPT OF REVENUE              Priority          251.00           NA               NA            0.00        0.00
IL DEPT OF REVENUE              Priority          320.00           NA               NA            0.00        0.00
IL DEPT OF REVENUE              Priority          323.00      1,215.18         1,215.18          42.86        0.00
IL DEPT OF REVENUE              Unsecured            NA         161.66           161.66           0.00        0.00
INTERNAL REVENUE SERVICE        Unsecured            NA     27,028.62        27,028.62            0.00        0.00
INTERNAL REVENUE SERVICE        Priority       6,228.00            NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE        Priority       6,454.00            NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE        Priority       6,522.00            NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE        Priority       6,855.00     21,236.68        21,236.68         979.63         0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         504.00        526.25           526.25           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         782.00        882.04           882.04           0.00        0.00
LENDUP                          Unsecured         250.00           NA               NA            0.00        0.00
LION LOANS                      Unsecured         650.00           NA               NA            0.00        0.00
MAXLAND                         Unsecured         500.00           NA               NA            0.00        0.00
Northern Plains Funding         Unsecured         500.00           NA               NA            0.00        0.00
PRA RECEIVABLES MGMT            Unsecured         790.00        833.54           833.54           0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-19263      Doc 36     Filed 12/11/18 Entered 12/11/18 08:59:28                   Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim         Claim         Claim        Principal       Int.
Name                             Class   Scheduled      Asserted      Allowed         Paid          Paid
QUANTUM3 GROUP LLC           Unsecured         257.00        331.13        331.13           0.00        0.00
RUSHMORE LOAN MGMT SVCS      Unsecured         500.00           NA            NA            0.00        0.00
SPRINT NEXTEL                Unsecured         115.00           NA            NA            0.00        0.00
TARGET CASH NOW              Unsecured         900.00           NA            NA            0.00        0.00
TRANS UNION                  Unsecured           0.00           NA            NA            0.00        0.00
WEBBANK                      Unsecured         384.00           NA            NA            0.00        0.00
WOLLEMI ACQUISITIONS LLC     Unsecured     14,236.00     12,789.21     14,264.21            0.00        0.00
WOLLEMI ACQUISITIONS LLC     Secured        5,900.00       7,375.00      5,900.00      1,940.54      295.02


Summary of Disbursements to Creditors:
                                                          Claim           Principal                Interest
                                                        Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                   $0.00              $0.00                  $0.00
      Mortgage Arrearage                                 $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                       $45,719.00         $15,019.69              $2,286.39
      All Other Secured                                  $0.00              $0.00                  $0.00
TOTAL SECURED:                                      $45,719.00         $15,019.69              $2,286.39

Priority Unsecured Payments:
       Domestic Support Arrearage                        $0.00               $0.00                  $0.00
       Domestic Support Ongoing                          $0.00               $0.00                  $0.00
       All Other Priority                           $22,451.86           $1,022.49                  $0.00
TOTAL PRIORITY:                                     $22,451.86           $1,022.49                  $0.00

GENERAL UNSECURED PAYMENTS:                         $46,120.69                 $0.00                $0.00


Disbursements:

       Expenses of Administration                         $5,117.56
       Disbursements to Creditors                        $18,328.57

TOTAL DISBURSEMENTS :                                                                     $23,446.13




UST Form 101-13-FR-S (09/01/2009)
  Case 17-19263         Doc 36      Filed 12/11/18 Entered 12/11/18 08:59:28                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/11/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
